NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

FREDERICK LEE JACKSON,                          No. 17-55997

                Plaintiff-Appellant,            D.C. No. 5:15-cv-01169-PSG-RAO

 v.
                                                MEMORANDUM*
FELECIA HODGE, Library Technical
Assistant, in her official and individual
capacity; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                            Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Frederick Lee Jackson, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional claims. We have jurisdiction under 28 U.S.C. § 1291. We review de



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014) (dismissal under 28

U.S.C. § 1915A); Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012)

(dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Jackson’s access-to-courts claim

because Jackson failed to allege facts sufficient to show that the prison’s

photocopying policy caused an actual injury. See Hebbe v. Pliler, 627 F.3d 338,

342-43 (9th Cir. 2010) (an access-to-courts claim requires an actual injury).

      The district court properly dismissed Jackson’s failure-to-protect claim

because Jackson failed to allege facts sufficient to show that the prison’s

photocopying policy posed a substantial risk of serious harm that defendants knew

of and disregarded. See Lemire v. Cal. Dep’t of Corrs. & Rehab., 726 F.3d 1062,

1074 (9th Cir. 2013) (elements of a failure-to-protect claim).

      The district court properly dismissed Jackson’s supervisory liability claim

because Jackson failed to allege facts sufficient to show that defendants Hightshoe,

Covello, Briggs, and Hatton were personally involved in a constitutional

deprivation. See Starr v. Baca, 652 F.3d 1202, 1207-08 (9th Cir. 2011) (discussing

supervisory liability under § 1983); see also Peralta v. Dillard, 744 F.3d 1076,

1085 (9th Cir. 2014) (no vicarious liability for supervisors under § 1983).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on


                                          2                                       17-55997
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        3                               17-55997